Citation Nr: 0202665	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-06 577A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.  

2.  Entitlement to an increased rating for chronic maxillary 
sinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1944.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Historically, the veteran was notified in October 1976 of a 
September 1976 rating action that confirmed prior denials of 
service connection for optic atrophy on the grounds that the 
disorder was a congenital or developmental abnormality.  No 
appeal was taken from the 1976 denial.  

The December 1997 rating action appealed denied service 
connection for hearing loss and for hypertension and heart 
disease as well as denying a reopening of the claim for 
service connection for an eye disorder.  The RO further 
denied an evaluation in excess of 10 percent for chronic 
maxillary sinusitis.  The veteran's January 1998 Notice of 
Disagreement (NOD) addressed the denial of reopening the 
claim for service connection for an eye disorder and the 
increased rating claim.  He specifically stated as to his 
hypertension that "I wish to have this considered as 
disabling but not service connected."  (Subsequently, an 
October 1998 rating action granted, in part, pension 
benefits.)  Although the March 1998 Statement of the Case 
(SOC) addressed all four issues, an appeal was initiated and 
perfected by submission of a VA Form 9 in April 1998 only as 
to reopening of the claimed eye disorder and an increased 
rating for sinusitis.  The fact that the veteran wished to 
consider only these issues was confirmed at the March 1999 
RO hearing.  

In light of the Board's holding with respect to the 
application to reopen the claim for service connection for an 
eye disorder, the Board is undertaking additional development 
on the merits of that claim pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue. 


FINDINGS OF FACT

1.  In September 1976 the RO denied reopening of a claim for 
service connection for an eye disorder.  The veteran did not 
appeal that action.  

2.  Additional evidence submitted since the unappealed rating 
action of September 1976 to reopen the claim for service 
connection for an eye disorder, taken together with evidence 
previously on file, is new and material and reopens the claim 
for service connection for an eye disorder. 

3.  The service-connected chronic maxillary sinusitis, post 
operative status, is manifested by facial pain and 
nonpurulent nasal discharge; the veteran has not required 
prolonged antibiotic treatment or had more than six non-
incapacitating episodes requiring bedrest or treatment by a 
physician. 

4.  Chronic maxillary sinusitis has not required 
hospitalization in recent years, does not cause marked 
interference with employment, and does not otherwise present 
an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of September 1976, which 
denied reopening of the claim for service connection for an 
eye disorder, and of which the veteran was notified, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2001).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for an eye disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

3.  A rating in excess of 10 percent for chronic maxillary 
sinusitis is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
and Diagnostic Code 6513 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eye Disorder

The veteran was notified in October 1976 of a rating decision 
of September 1976 denying reopening of the claim for service 
connection for an eye disorder but no appeal was taken from 
that rating action.  That claim had previously been denied on 
the merits on the basis that the eye disorder was congenital 
or developmental in nature.  Under 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991) and 38 C.F.R. §§ 3.104, 20.302(a) (2001) 
a rating action which is not appealed is final and may not be 
reopened unless new and material evidence is presented.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the 
first step in reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening a claim (Evans v. Brown, 9 Vet. 
App. 273, 285 (1996)), there must be new evidence (i.e., 
noncumulative evidence, not redundant, and not previously 
submitted).  VA evidence which was constructively on file and 
is now actually on file, may be new and material evidence if 
it is not cumulative and is relevant.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 
Vet. App. 312, 314-15 (1999).  If no new evidence is 
submitted, no analysis of materiality is required.  Smith 
(Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) (adopting the standard in 38 C.F.R. 
§ 3.156(a) (as stated above) and overruling the holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) that 
material evidence was that which established "a reasonable 
possibility [of changing] the outcome").  The standard 
affirmed in Hodge, Id., is lower than the prior standard 
announced in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  See Fossie v. West, 12 Vet. App. 1, 4 (1998).  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Previously, under 38 U.S.C.A. § 5107(a), a claimant had to 
submit a well grounded claim before the VA duty to assist 
attached.  Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  Thus, in applying to reopen a 
previously denied claim, only after reopening (upon 
submission of new and material evidence) was it to be 
determined whether the claim was well grounded and, if so, 
the claim was then adjudicated on the merits but only after 
ensuring that the duty to assist.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

However, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ____ (2000) was 
enacted on November 9, 2000, and, among other things, 
eliminated the concept of a well-grounded claim and redefined 
the VA obligation with respect to the duty to assist, 
superceding holding in Morton, Id.  

Thus, the requirement that following reopening there must 
next be an adjudication of whether the reopened claim is well 
grounded is no longer valid.  Rather, after reopening, the 
claim is adjudicated de novo and with application of the 
benefit-of-the-doubt rule, after first assuring that the duty 
to assist, as expanded by the VCAA, has been met.   

Final regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) were published on August 29, 2001, and, 
with some exceptions, made effective the same date of the 
VCAA of November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

However, the amendments at 38 C.F.R. § 3.156(a) (redefining 
new and material evidence, the second sentence of 38 C.F.R. 
§ 3.159(c) (relating to VA duty to assist in reopening), and 
38 C.F.R. § 3.159(c)(4)(iii) (making all of § 3.159(c)(4) 
governing the providing medical examinations or seeking 
medical opinions in applications to reopen applicable only 
after reopening) apply only to applications to reopen a 
previously denied claim filed on or after August 29, 2001 
(date of publication of the regulations).  

Here, the application to reopen was filed prior to August 29, 
2001, the effective date of the new regulations applicable to 
reopening.  Thus, the new VCAA regulations above do not apply 
in adjudicating the reopening of a previously denied claim 
which, as in this case, was pending on August 29, 2001.  

Analysis

The evidence on file at the time of the September 1976 RO 
decision included service medical records (SMRs) of inservice 
hospitalization in November 1943.  The discharge diagnoses 
were chronic bilateral nonsuppurative maxillary sinusitis, 
severe left primary optic atrophy of undetermined cause, left 
convergent strabismus secondary to optic atrophy, and 
bilateral compound hyperopic astigmatism.  While 
hospitalized, the veteran underwent a maxillary sinusotomy.  

The Certificate of Disability for Discharge from service 
reflects that the veteran had had defective vision all of his 
life.  He was discharged due to bilateral defective vision 
secondary to primary optic nerve atrophy on the left; and, 
hyperopia and astigmatism on the right, of undetermined 
cause.  

During a VA hospitalization beginning in January 1975, a 
possible Marcus-Gunn phenomena was noted in the veteran's 
left eye.  He underwent a septoplasty during private 
hospitalization in January 1976 for removal of septal spurs.  
A VA physician stated, after examination in August 1976, 
that optic atrophy was a diagnosis of function and the disc 
pallor could be seen with it, but pallor alone could not 
make the diagnosis.  Bilateral sinus disease was not a 
likely cause of the optic nerve deficiency, if any was 
present, and it would have been expected that there would be 
more asymmetry of visual loss and some pupillary 
abnormalities suggesting a nerve disease, e.g. a Marcus-Gunn 
pupil.  The veteran's picture was most consistent with a 
long-standing optic nerve disease of hereditary nature but 
there were no old records or family history to help in this 
regard.  

The new evidence includes a report of VA eye examination in 
July 1998, when the claim file was reviewed, and the 
diagnoses included "[b]lind both eyes secondary to optic 
atrophy from sinus surgery."  It was not indicated that the 
claims folder was reviewed by the examiner.

In a January 2001 statement Tom Inman, O.D., stated that the 
veteran reported having had sinus surgery in the 1970s, prior 
to which he had excellent right eye vision but had had 
reduced acuity in the left eye.  He opined that the veteran's 
childhood left esotropia would surely have led to severe left 
amblyopia; and it was very possible that his history 
indicated excellent vision, prior to sinus surgery, in the 
right eye and after the surgery and complications he had 
reduced acuity, to include optic atrophy.  

In a July 2001 statement J. Wayne Riggins, O.D., M.D., an eye 
surgeon, stated:

I have reviewed copies of medical records 
available from military and VA facilities.  
Records dated [during service] indicate that 
[the veteran] had an episode maxillary of 
sinusitis [sic] and underwent sinus surgery.  
Discharge records from his 3 November 
admission revealed a diagnosis of left optic 
atrophy with profoundly reduced vision.  The 
right visual acuity was somewhat reduced as 
well but improved with pinhole testing.  

[The veteran] reports that his visual acuity 
declined precipitously with the onset of his 
sinus disease and following surgery.  It is 
clearly possible that sinus surgery can 
result in damage to the optic nerve.  Beyond 
this possibility there are documented cases 
in which advanced sinusitis has resulted in 
optic nerve damage.  This was particularly 
true prior to the wide spread use of 
antibiotics and advances in surgical 
techniques.  

It is completely plausible that [the 
veteran's] optic neuropathy could be a 
sequela of his sinusitis and the following 
surgical intervention.  

While the new statement from Dr. Inman would suggest that the 
veteran's eye problems were due to postservice sinus surgery 
performed at a private hospital, the statement of Dr. Riggins 
supports a claim of a nexus between inservice sinus surgery 
and the claimed eye disorder.  No similar competent medical 
evidence was previously on file and, thus, this evidence 
(without weighing it against the totality of the evidence) is 
so significant that it must be considered in order to fairly 
decide the claim.  Consequently, the legal standard for 
reopening has been met.  


II.  Chronic Maxillary Sinusitis

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  VCAA revises 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, by letter of February 3, 2000, the veteran was 
notified of the requirements of the VCAA and of the evidence 
on file.  He was requested to execute and return 
Authorization and Consent for Release of Information forms 
(VA Forms 21-4142) as to physicians and facilities which had 
treated him for the claimed disorders and was given 60 days 
to respond.  However, he waived the 60 day period and 
requested expedited processing of his claims.  

Here, a review of the record reveals that all appropriate 
development has been accomplished.  All relevant facts have 
been properly developed.  The March 1998 statement of the 
case and the supplemental statements of the case dated in May 
1999, July 1999, January 2000, and August 2001 advised the 
veteran of the pertinent law and regulations as well as the 
basis for the decisions in this case.  Also, by reciting the 
applicable law and regulations notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  

Further, testimony was given at the RO hearing in March 1999.  
Service medical records (SMRs) were obtained and associated 
with the claims folder.  Also, reports of VA examinations are 
on file and these provide sufficient information to rate the 
service-connected sinusitis in accordance with the applicable 
rating code.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or is not 
obtainable.  

The record on appeal indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating the claim for an increased rating for 
sinusitis.  See VCAA 114 Stat. 2097, § 5103A(a)(2) (West 
Supp. 2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  Where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and where there 
has been extensive factual development of the case which 
indicates that no additional assistance would aid in further 
developing the claim, the VCAA is inapplicable.  Wensch v. 
Principi, No. 99-2210, slip. op at 8 (U.S. Vet. App. Dec. 20, 
2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

Under the applicable rating criteria, sinusitis (whether 
pansinusitis, ethmoid sinusitis, frontal sinusitis, maxillary 
sinusitis, or sphenoid sinusitis) is rated under a general 
rating formula.  See 38 C.F.R. § 4.97, DCs 6510 through 6514 
(2001).  When detected by X-ray only, a noncompensable rating 
will be assigned.  A 10 percent rating is warranted when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

Factual Background

During a VA examination in October 1997, the veteran 
complained that his sinuses drained, causing him to cough.  
He reported having sinus drainage much of the time, which 
caused hoarseness and a stomach infection.  He had clear 
discharge from his nasal passages.  He had stopped working in 
the early 1970s because of loss of vision.  Examination of 
his ears, nose, and throat, revealed only some slight 
congestion in the nasal passages, bilaterally.  X-rays 
revealed no evidence of chronic sinusitis or other sinus 
disease.  

VA outpatient treatment records reflect that the veteran was 
seen once in February 1999 complaining of sinus drainage.  

At the March 1999 RO hearing the veteran testified that he 
had pressure in his face, particularly when bending forward 
(pages 9 and 10 of the transcript of that hearing).  He had 
not been treated by a physician for his sinuses in recent 
years and had stopped using a particular type of nasal spray 
(page 10).  He now used only Afrin, an over-the-counter 
medication (page 11).  He had frequent nasal drainage, 
soreness around his eyes, difficulty breathing, and 
nosebleeds (page 11).  

Analysis

The evidence has been reviewed.  Here, the veteran has not 
required antibiotic medication and his sinusitis is not 
incapacitating since he has not required bedrest or treatment 
by a physician.  Accordingly, he does not meet the criteria 
for a 30 percent rating.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) ("restates without 
substantive change the requirements in existing law with 
respect to the benefit-of-the-doctrine" in effect prior to 
the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the 
increased rating claim and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an eye 
disorder; to this extent the appeal is granted.

An evaluation in excess of 10 percent for chronic maxillary 
sinusitis is denied.  


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



